                Case 19-30460-wva            Doc 57               Filed 09/13/19                     Page 1 of 1



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS
IN RE:                                                        §
                                                              §
Leo Tigue,                                                    §                   CASE NO. 19-30460
                                                              §                        (Chapter 13)
                        Debtor(s)                             §
                 AGREED ORDER RESOLVING TRUSTEE’S OBJECTION(S)
       The parties announce to the Court that they have reached an agreement concerning the
Trustee’s pending Objection(s), the terms and conditions of which are as follows:
         1.     Debtor(s) are hereby granted 30 days in which to file an Amended Plan:
                    To address completion.
                    To address the claim of the Directors of Whitmoor County Club.
                    To address the claim of JJV Profit Sharing Plan in paragraph 3D as paid in
                        full with the notation that the claim will not be paid by the Trustee but
                        instead will be paid from the proceeds of the sale of the property located at
                        225 S. Jackson St. Belleville, IL 62220.
                    To provide a pool for unsecured creditors in the amount of $16,343.09.
         2.     Debtor(s) are hereby granted 30 days in which to file Amended Schedule(s):
                    A/B – to accurately list and value all assets.
        Timely compliance with the specific requirement(s) listed above shall constitute a cure for all
the Trustee’s Objections to Confirmation.
         The Court hereby ORDERS that in the event the Debtor(s) fail to comply within the time
limits set forth above, this case shall be automatically dismissed without further notice or hearing.
        The Court further ORDERS that should the amendments fail to cure all of the Trustee’s
objections and the Trustee files a written certification of such non-compliance, this case may be
automatically dismissed without further notice or hearing, or in the alternative, the Court may
consider reducing the attorney’s fees paid in this case.
      Counsel for the moving party shall serve a copy of this Order by mail to all interested parties
who were not served electronically.


ENTERED: September 13, 2019
                                                       /s/ William V. Altenberger
                                        __________________________________________________________________________________________


                                         UNITED STATES BANKRUPTCY JUDGE/18
Agreed to:
/s/Russell C. Simon                                                 /s/ J.D. Graham
Russell C. Simon                                                    Debtor(s) Counsel
Chapter 13 Trustee
